Case: 21-10813     Document: 00516313249         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 10, 2022
                                  No. 21-10813
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Manuel Contreras-Zamora,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-339-25


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Juan Manuel Contreras-Zamora was convicted
   of conspiracy to possess with intent to distribute 50 grams or more of
   methamphetamine (21 U.S.C. § 846), attempted possession with intent to
   distribute 500 grams or more of a mixture or substance containing a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10813      Document: 00516313249           Page: 2    Date Filed: 05/10/2022




                                     No. 21-10813


   detectable amount of methamphetamine (§ 846); and possession of a firearm
   in furtherance of a drug-trafficking crime, aiding and abetting (18 U.S.C.
   § 924(c)(1)(A) and 18 U.S.C. § 2). On appeal, Contreras-Zamora challenges
   the district court’s denial of his motion to suppress inculpatory statements
   he made during an interview with investigators after he invoked his right to
   counsel.
          When reviewing a district court’s denial of a motion to suppress, we
   review factual findings for clear error and legal conclusions de novo. United
   States v. Carrillo, 660 F.3d 914, 922 (5th Cir. 2011). If “a suspect who is
   subject to custodial interrogation exercises his right to counsel, law
   enforcement officers must cease questioning until counsel is made available
   to him, unless the accused himself initiates further communication,
   exchanges or conversations with the officers.” United States v. Montes, 602
   F.3d 381, 385 (5th Cir. 2010). A suspect must invoke his right to counsel
   “unambiguously.” Davis v. United States, 512 U.S. 452, 459 (1994). If a
   suspect makes a statement concerning the right to counsel “that is
   ambiguous or equivocal” or makes no statement, police are not required to
   end the interrogation or ask questions to clarify whether he wants to invoke
   his right to counsel or to remain silent. Id. at 459-62. An unambiguous
   invocation of counsel is one in which the suspect articulates “his desire to
   have counsel present sufficiently clearly that a reasonable police officer in the
   circumstances would understand the statement to be a request for an
   attorney.” Id. at 459. We have stated that a suspect’s purported invocation
   of counsel should not be viewed in isolation, but in “the entire context in
   which [he] made the comments.” Carrillo, 660 F.3d at 921.
          The instant case is similar to Carrillo. As the district court found,
   Contreras-Zamora is “an experienced criminal,” and he was advised of his
   rights both at the time of his arrest and early on during his later interview.
   Despite his knowledge of his rights, Contreras-Zamora initially chose to



                                          2
Case: 21-10813      Document: 00516313249           Page: 3   Date Filed: 05/10/2022




                                     No. 21-10813


   waive them and speak with law enforcement officials. During his interview,
   Contreras-Zamora did tell the investigators, “I need my lawyer,” a statement
   which, in isolation, might be viewed as an unequivocal invocation of his right
   to counsel. However, after one of the investigators replied with a single word,
   “[o]kay,” Contreras-Zamora immediately continued speaking to the
   investigators and attempted to dispute the evidence they already had told him
   had been found in his vehicle. In addition, he never indicated that he would
   stop the interview until an attorney was present or repeated a request for a
   lawyer. Under these circumstances, we conclude that a reasonable officer
   would not have understood that Contreras-Zamora was seeking to terminate
   the interview; instead, as in Carrillo, we conclude that a reasonable officer
   would have understood that Contreras-Zamora wanted to continue to talk, or
   at least that he was still making up his mind whether he would continue to
   talk. See Carrillo, 660 F.3d at 923.
          AFFIRMED.




                                          3